—Appeal by the de*1075fendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered January 6, 2009, convicting him of criminal contempt in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]).
The defendant has not, nor could he have, raised any nonfrivolous issues in his supplemental pro se brief. Dillon, J.P., Angiolillo, Hall and Roman, JJ., concur.